Title: From Alexander Hamilton to John Chaloner, [11 December 1783]
From: Hamilton, Alexander
To: Chaloner, John


[New York, December 11, 1783]
Dr. Sir
As it now draws towards the time for declaring a dividend of the bank, and I am authorized by Mr. Carter to receive his share I shall wish to be informed in what manner the bank will choose to have an acknowlegement of the receipt of the money from me, when time of payment comes—whether an order from me in favour of yourself—or a bill drawn payable to myself, or a receipt from me will be preferred. I make this inquiry because, the Bank may have some mode of their own for transacting the business in similar cases. I will therefore take it as a favour if you will inquire and let me know by a line. It is my wish that you would in the first instance receive the amount and pay it to my order. Let me know also if you please whether there are any persons disposed to sell bank stock and whether it yet begins to sell at an advanced price and the rate.
Mrs. Schuyler when I left Albany gave me a memorandum about some shoes she expected you would send her. I wish you would forward them to me here and I will send them on.
Compliments to Mrs. Chaloner.
I am with esteem   Sir   Yr. most Obed ser
Alex Hamilton
City of New YorkDecember 11th. 1783
